HUGHES, J.
Both deeds above referred to, conveying the half acre and the one acre to the school board for school purposes, reserved in the grantors a reversionary interest which at all times was a vested interest, subject to be enjoyed upon the abandonment of the school property for school purposes. When Robert Moore conveyed this entire property to Mary A. Huling, he divested himself of that right and Mary Ann Huling became vested with it. And wh£p. Mary Ann Huling died devising this property, including this interest, to her daughter Etta Electa Worley, she passed that interest on to her daughter, who in turn by deed to William S. Neal and Mary C. Neál, divested herself of that interest and passed it on to the Neals. When the school board abandoned this property, therefore it reverted to William S. Neal and Mary C. Neal, and_the plaintiffs’ petition must therefore be dismissed. The *602reasoning herein adopted is supported, we think by the reasoning in Jeffers v. Lampson, 10 OS. 101, at 106.
Before Judges Hughes, Justice and Crow.